Title: From Benjamin Franklin to Thomas Pownall, 1 March 1785
From: Franklin, Benjamin
To: Pownall, Thomas


				
					Dear old Friend
					Passy, March 1. 85
				
				The above is Extract of a Letter I wrote you in Septr. 1782. I had been misinformed as to the Receipt of the Box at Ostend. It had it seems been put on board a London Ship which was to touch at Ostend for Imperial Papers; but was not landed there,

The Ship being bound to the West Indies, carried it thither, where it has lain till lately that a Correspondent of my Nephew Mr Williams, conjectured from its Mark BF, and its not being claim’d there, that it probably belong’d to me; he accordingly sent it to Dunkirk, from whence I receiv’d it a few Days since. I inclose a Copy of your Letter respecting this Matter, in which you say the Ballance of Almon’s Account is made up by the Copies of the Work delivered. This on reconsidering the Account you will find to be a Mistake. The Copies delivered ballance the Account of the Number printed, but not of the Money. On reviewing the Account I find the Ballance due to Mrs Barry by your Benefaction to be still greater than abovementioned, the Amount of 776 sold at 8/6 being not as Mr Almon makes it £312.16.0 but £329.16.0. from which Substracting his £300.11.0 there remains £29.5.0. No one but yourself can properly recover this of Mr Almon; and I hope you will be able to do it, and thereby render your intended Bounty effectual.—
				With great & sincere Esteem, I am, my dear Friend, Yours most affectionately
				
					B Franklin
				
			